Citation Nr: 1510056	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-08 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for service-connected lumbar spine, herniated disc at L4-L5 & L5-S1, with lower extremity radiculopathy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the Veteran's claim for entitlement an evaluation in excess of 60 percent for a service-connected lumbar spine disability.  

A hearing was held on June 20, 2014, in Albuquerque, New Mexico, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not manifested in favorable or unfavorable ankylosis of the thoracolumbar spine.

2.  At worst, the Veteran's lumbar spine disability resulted in neurological manifestations of radiculopathy of the left and right lower extremities of a moderate severity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for service-connected lumbar spine, herniated disc at L4-L5 & L5-S1, with lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With respect to the Veteran's increased rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A predecisional letter, sent in December 2008, stated that the Veteran must provide, or ask VA to obtain, evidence of worsening, explained how a disability rating would be determined by applying relevant Diagnostic Codes, and provided examples of the types of medical and lay evidence the Veteran must submit.  Thus, VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.   

The duty to assist the Veteran has also been satisfied for the issue adjudicated herein.  All available relevant evidence pertaining to the claim is in the claims file, including the Veteran's VA and private treatment records, medical opinion letters from private physicians, and lay statements from the Veteran and others.  The Veteran was also provided with the opportunity to present evidence and argument at a hearing before the Board.  Nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.

In addition, the Veteran has been afforded VA examinations with respect to his increased rating claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was most-recently provided with a VA examination of his thoracolumbar spine in May 2011.  The VA examiner noted the Veteran's subjective complaints, reviewed the Veteran's treatment records, and personally examined the Veteran.  The examiner took range of motion measurements using a goniometer and documented range of motion after three repetitions of use.  The examiner further discussed the disability's impact on the Veteran's usual daily activities, including employment, and described the frequency, duration, and effect of flare-ups.  As the examiner provided the medical information necessary to address the rating criteria at issue, and commented on the functional effect of the disability, the Board finds this examination adequate for adjudicatory purposes.  Although the May 2011 examination report includes some contradictory findings regarding associated lower extremity radiculopathy, as will be discussed in more detail below, the Board does not find that remand for clarification has a reasonable chance of benefitting the Veteran's claim, would only result in additional delay, and therefore, is unnecessary.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).

Neither the Veteran nor his representative has alleged that the Veteran's service-connected lumbar spine disability has increased in severity since the most recent VA examination.  Therefore, new VA examination is not required on this basis.  See 38 C.F.R. § 3.159 (2013); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Thus, there is adequate medical evidence of record to make a determination on this claims, and additional development by way of additional examinations would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that VA has fulfilled its duty to assist the Veteran with regard to the claim for an increased evaluation for his service-connected lumbar spine disability.

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


III.  Lumbar Spine, Herniated Disc L4-L5 & L5-S1

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran was granted service connection for a lumbar spine disability in November 1995, and assigned a 40 percent evaluation.  In a June 1999 decision, the RO increased the evaluation to 60 percent, under old diagnostic-code 5293.  The Veteran filed the current claim for an increased evaluation in December 2008.

The criteria for evaluating spine disorders were substantially revised prior to the filing of the current claim.  As the claim for an increased evaluation was received by VA after the September 26, 2003 effective date of the revision to the VA rating schedule establishing a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, only the revised criteria are for application for the present appeal.  See 68 Fed. Reg. 166, 51454-51458 (August 27, 2003).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability evaluation is warranted for unfavorable ankylosis of the entire spine.

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2014).  See also 38 C.F.R. § 4.71a, Plate V (2014).

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

The Veteran's lumbar intervertebral disc syndrome was noted, by the June 2010 VA examiner, to result in bilateral sciatic neuropathy.  Paralysis of the sciatic nerve is evaluated under diagnostic code 8520.  Incomplete paralysis which is mild is rated as 10 percent disabling, moderate as 20 percent disabling, moderately severe as 40 percent disabling, and severe, with marked muscular atrophy as 60 percent disabling.  The schedule of ratings for diseases of the peripheral nerves states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, and when bilateral, the ratings are to be combined with application of the bilateral factor.

IV.  Background

VA treatment records throughout the duration of the appeal period document the Veteran's complaints of back pain and assessments of lumbar degenerative disc disease with multiple herniated discs.

An April 2008 VA treatment note indicates that physical examination of the back showed normal curvature, no pain on pressure applied along the thoracolumbar spine, and no paraspinal muscular spasm.  The neurological examination demonstrated a slight decrease in strength of the right lower extremity, hypoactive (1+) deep tendon reflexes on the right, and increased discomfort with leg lift on the right.

The Veteran underwent VA examination of his spine in January 2009.  The Veteran described exacerbation of his back pain, radiating down to his right leg causing numbness and weakness,  beginning approximately one year prior.  He reported daily pain of 3/10, worse with trying to do sports, which he stopped, walking, coughing, sitting, lifting, and twisting.  He described flare-ups occurring approximately two times a week with pain rising to 8/10 which radiated down to the foot.  The Veteran stated that he increased his walking and could walk approximately two miles, at which point his back pain became severe.  He noted alleviating factors of rest and heat, and medications including ibuprofen, cyclobenzaprine, and codeine on an as needed basis.  The Veteran described numbness and weakness to the right leg, but no bowel or bladder complaints.  The Veteran used a cane but not a back brace and had no history of unsteadiness or falls.  He described problems with dressing his lower extremities when he has a flare-up of pain.  The Veteran continued to drive, but stopped all sporting and recreational activities because of his back pain.  He described problems with walking and lifting when he was working as a respiratory therapist.  He had no physician-sanctioned days secondary to acute flares or incapacitation over the preceding 12 months.  On physical examination, following three repetitions of each motion, the Veteran performed flexion of 0-70 degrees with pain from 60-70 degrees, extension of 0-25 degrees with pain at 25 degrees, right and left lateral motion of 0-20 degrees with pain at 20 degrees, right and left rotation of 0-30 degrees with pain at 30 degrees.  There was tenderness over the L3-L5 interspace, and a 2+ paraspinous muscle spasm was noted.  Straight leg test was positive at 45 degrees on the right and negative on the left.  The Veteran's gait was antalgic to the right secondary to back pain.  Reflexes were 1+ and symmetric in the lower extremities.  Strength was graded 4+/5 on the right and 5/5 on the left.  Neurologic exam revealed some decreased sensation over the right lateral calf and lateral foot.  The VA examiner estimated that the Veteran would experience further limitation of motion of 30 degrees of flexion, 10 degrees of extension, and 20 degrees of lateral motion with acute flares or repetitive motion, but noted that an exact degree of loss was not clinically possible to provide. The examiner opined that there would be severe lumbosacral functional limitations after repetitive use mostly manifested by pain and weakness.  The examiner reviewed a September 2008 MRI and provided a diagnosis of lumbosacral diskogenic disease with disk fragment at L4-5, and multilevel diskogenic and degenerative disk, severity severe.

A July 2009 VA neurology note documents the Veteran's complaint of numbness and tingling sensation radiating down to his right lower leg.  The Veteran denied muscle twitching but complained of muscle spasms, mostly to his lower back area.  He also denied any muscle atrophy or loss of bladder or bowel control.  A nerve conduction study showed sensory motor neuropathy, predominantly demyelinating, with no obvious localizing entrapment.

The Veteran was provided with another VA examination of his spine in June 2010.  The Veteran reported decreased motion, stiffness, weakness, spasms, acute moderate crushing lumbar pain on a constant basis, with radiation of pain to both legs, down to his toes.  He reported severe flare-ups every two to three weeks with a duration of three to seven days, brought on by coughing, sitting longer than 45 minutes, humidity, standing more than 10 minutes, or running.  The Veteran described these flare-ups as requiring bed rest.  Alleviating factors included lying down, and muscle relaxants.  The Veteran's medication was noted to result in dizziness.  The examiner noted that there were incapacitating episodes of spine disease during the past 12 months of a duration of 8-10 days per month.  The Veteran utilized corrective shoes, a cane, brace, and walker.  The Veteran also stated that he was able to walk 1/4 mile.  On physical examination, the Veteran's posture and gait were noted as normal and no abnormal spinal curvature was found.  Pain with motion and tenderness on the left and right was noted.  On active range of motion testing, the Veteran demonstrated flexion of 0-60 degrees, extension of 0-20 degrees, left lateral flexion of 0-30 degrees, left lateral rotation of 0-30 degrees, right lateral flexion of 0-25 degrees, and right lateral rotation of 0-25 degrees.  The examiner noted that there was objective evidence of pain on active range of motion.  Following repetitive use testing, the Veteran had flexion of 0-50 degrees, extension of 0-15 degrees, left lateral flexion of 0-25 degrees, left lateral rotation of 0-25 degrees, right lateral flexion of 0-20 degrees and right lateral rotation of 0-20 degrees.  The examiner noted that the Veteran was not currently employed and the Veteran's given reason for unemployment was that he was not able to renew his license.  The examiner opined that Veteran's degenerative disc disease and herniation had significant effects on the Veteran's usual occupation including increased absenteeism.  The effects of the disability's impact on occupational activities were listed as decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength: lower extremity, and pain.  On a review of systems, the Veteran was noted to have numbness, paresthesias, leg or foot weakness, falls, unsteadiness, nocturia two times per night, obstipation, and erectile dysfunction related to his spine disability.  The Veteran demonstrated active movement against full resistance for all motions during the motor examination.  Sensory examination was normal other than decreased (1/2) sensation to light touch bilaterally.  Reflex examination was normal bilaterally.  On the report for the June 2010 peripheral nerves VA examination, the Veteran was noted to have numbness, paresthesias, dysesthesias, and pain at the lateral aspect of his thigh, below knee, and medial side of the leg and foot bilaterally.  The examiner noted full muscle strength and decreased sensorial perception bilaterally, with the affected nerve listed as "lumbar roots".

An August 2010 private treatment record notes the Veteran's reports of exacerbation of chronic back pain over the prior month, with pain radiating to the lower extremities bilaterally.  The Veteran was brought to the emergency department by ambulance.  The Veteran reported chronic neuropathy due to herniated discs, and stated that he always had numbness and pain to the right leg, but over the last month, the symptoms to the left leg had increased.  The Veteran rated his back pain as a 10/10, and stated that it was constant, excruciating, and aching, exacerbated by movement, palpation and position, and that nothing would improve it.  On physical examination, left straight leg lift was positive, bilateral paralumbar tenderness was noted, and paralumbar spasm was palpable on the left.  Neurologic testing noted a non-focal sensorimotor exam, with dorsiflexion at great toe normal bilaterally and deep tendon reflexes symmetric.

The Veteran was examined by a private facility in late October 2010 for complaints of chronic lower back pain that radiated into both legs.  The Veteran described the pain as constant right sciatica and acute left sciatica, crippling pain.  On examination, weakness was noted on motor testing of the dorsi and plantar flexion bilaterally, sensory pinprick was decreased on dorsum of the right foot, and vibration was intact.  The physician recommended surgery.

In November 2010, the Veteran underwent spinal surgery to remove herniated discs, perform nerve root decompression, and remove a large extruded disc fragment from under the dural sac and L5 nerve root.  The diagnosis prior to surgery was severe lumbosacral radiculopathy, bilateral, left more than right.

A December 2010 VA neurology clinic note indicated that the Veteran reported great improvement of his lumbar pain following his surgery three weeks prior.  Radiation of the discomfort of the lower extremities had subsided.  On examination, the Veteran did not appear to be in any significant pain.  He did not show any straight leg raising radiating discomfort to either lower extremities.  His knee and ankle reflexes were 1+ and symmetrical.  Plantar response was flexor bilaterally.
 
A February 2011 VA medical opinion was sought regarding whether the Veteran's service-connected disabilities rendered him unable to secure and maintain substantially gainful employment.  The examiner noted that the Veteran was still in the recovery phase and would require an evaluation in 2-3 months to determine the current level of functioning post-surgery.

The Veteran was provided with another VA examination in May 2011.  The report states that the Veteran had surgery in November 2010 with fair improvement, but that he still had chronic moderate to severe back pain.  The Veteran reported that he was able to stand up for 20 minutes and walk up to 1/4 mile.  The Veteran did not report any side effects from his current treatment.  He reported incapacitating episodes during the past 12 month period of 8-10 days a month.  He described symptoms of stiffness, back or neck pain, leg pain, leg weakness, leg paresthesias, and leg numbness.  The Veteran also reported severe weekly flare-ups precipitated by prolonged standing, walking or sitting with a usual duration of hours.  He stated that he needed rest and use of TENS unit and pain medications during flare-ups.  On physical examination, there was tenderness and guarding of the lumbar spinal muscles.  There was no evidence of spinal ankylosis or fracture of one or more vertebral bodies.  Range of motion testing demonstrated flexion of 0-60 degrees, extension of 0-20 degrees, left lateral flexion of 0-30 degrees, left lateral rotation of 0-30 degrees, right lateral flexion of 0-25 degrees, and right lateral rotation of 0-20 degrees.  The examiner noted that there was objective evidence of pain on active range of motion and following repetitive-use testing.  Following three repetitions of each movement, the Veteran demonstrated flexion of 0-50 degrees, extension of 0-15 degrees, left lateral flexion of 0-25 degrees, left lateral rotation of 0-25 degrees, right lateral flexion of 0-20 degrees, and right lateral rotation of 0-15 degrees.  Regarding the lower extremities, on one portion of the examination report the examiner noted decreased motor, sensory, and reflexes of the right lower extremity, but on another portion, noted no abnormal findings regarding the lower extremities  An EMG done in May 2011 showed an old right radiculopathy but no active process.  The examiner diagnosed severe degenerative disc disease of lumbar spine, with old radiculopathy found.  Regarding effects on the Veteran's usual occupation, the examiner noted that the Veteran was assigned different duties and experienced increased absenteeism, and effects on occupational activities were noted to include decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength: lower extremity; pain.  

V.  Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected lumbar spine, herniated disc at L4-L5 & L5-S1, along with associated neurological impairment, does not warrant an evaluation in excess of 60 percent at any point during the appeal period, other than the period for which he has been granted a temporary total evaluation for surgery requiring convalescence.   

As noted above, the Veteran's current evaluation was determined utilizing pre-amendment spine regulation 38 C.F.R. § 4.73, Diagnostic Code 5293 (2002), for intervertebral disc syndrome.  Under DC 5293, a 60 percent evaluation was assigned for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  

Because the Veteran filed his claim for an increased evaluation after the effective date of the revised spine regulations, only the revised criteria are for application.  The Veteran's spine disability has already been assigned a 60 percent evaluation, the highest schedular evaluation available for intervertebral disc syndrome based on incapacitating episodes, so an increased rating is not available under that formula.  Therefore, in order for the Veteran's service-connected lumbar disability to warrant an increased evaluation, the rating for his spine, under the General Rating Formula for Disease and Injuries of the Spine, when combined with the ratings for any associated neurological abnormalities, would need to exceed 60 percent.

The evidence of record does not demonstrate that the Veteran's service-connected lumbar spine disability manifested in ankylosis of entire thoracolumbar spine at any point during the appeal period.  Because the Veteran's lumbar spine disability, along with its associated neurological abnormalities, underwent varying and distinct levels of severity throughout the pendency of the claim, in particular with regard to the time leading up to, and following, spinal surgery, the Board will consider a staged analysis.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

At the time of the January 2009 VA examination, after three repetitions of motion the Veteran demonstrated forward flexion to 70 degrees, with pain at 60 degrees.  Combined range of motion of the thoracolumbar spine was 195 degrees.  The examiner estimated that the Veteran would have further limitation on flares or after repetitive use resulting in forward flexion limited to 40 degrees.  Such manifestations correspond to a 20 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine, which is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  In considering functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, as required by the Court's holding in DeLuca, the Board does not find that the Veteran's lumbar disability picture approximates the level contemplated by a forty percent evaluation, which is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylsosis of the entire thoracolumbar spine.  Even if the Veteran's lumbar disability was to be granted a 40 percent evaluation, that rating when combined with those of the associated neurological abnormalities would not entitle the Veteran to a combined evaluation in excess of 60 percent.  At the January 2009 examination, and in treatment records leading up to the examination, the Veteran had described pain radiating into his right leg only.  At the examination, the Veteran reported numbness and weakness to the right leg, but no bowel or bladder complaints.  As the right lower extremity neuropathy was the only associated neurological abnormality noted, even assuming the Veteran was rated at 40 percent for limitation of motion of the thoracolumbar spine, the Veteran's paralysis of the sciatic nerve would have to be of a severe level (warranting a 60 percent evaluation), in order for the combined evaluation to exceed 60 percent.  The Board does finds that the right sided radiculopathy, in January 2009, is best classified as moderate, given the decreased sensation and reflexes, and slightly decreased strength on the right side demonstrated at the examination.  Of note, even were the Board to find that the right sided radiculopathy was moderately severe (warranting a 40 percent evaluation), 38 C.F.R. § 4.25 demonstrates that the ratings for two 40 percent evaluations (for lumbar spine and associated neurological abnormality) combine for a total evaluation of 60 percent.  

At the time of the June 2010 evaluation, the Veteran's lumbar disability, when considering forward flexion limited to 50 degrees after three repetitions of motion, and severe flare-ups described as occurring every 2-3 weeks with a duration of 3-7 days requiring bed rest, and incapacitating episodes of 8-10 days per month, is found to approximate a level of impairment contemplated for a 40 percent evaluation, which is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The level of disability is not found to rise to the level contemplated for a 50 percent evaluation, for unfavorable ankylosis of the entire thoracolumbar spine.  In June 2010, the Veteran was found to have sciatic bilateral neuropathy, and physical examination showed full/normal muscle strength and normal reflexes of the bilateral knee and ankles.  The Veteran described symptoms of numbness, paresthesias, dysesthesias, and pain to the bilateral lateral aspect of his thighs, below the knee and medial side of the leg and foot.  For involvement of the nerve that is wholly sensory, the schedule of ratings for diseases of the peripheral nerves indicates that the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a.  The Board finds that the Veteran's subjective sensory neuropathic abnormalities are best categorized as mild at the time of the June 2010 evaluation.  Mild incomplete paralysis of the sciatic nerve is evaluated as 10 percent disabling.  Because the neuropathy affects both lower extremities, 38 C.F.R. § 4.26 instructs that after combining the disability ratings for the right and left side, 10 percent of the resulting value will be added to this figure before proceeding with any further combination.  The 10 percent ratings for each lower extremity combine for a 20 percent evaluation and then combine with the 40 percent rating for limitation of motion of the thoracolumbar spine for a combined rating of 50 percent.  The Board notes that a review of systems performed at the June 2010 VA examination documented obstipation, nocturia of two times per night, and erectile dysfunction, associated with the lumbar spine disability.  However, no urinary or fecal incontinence or urinary frequency was noted, and no such neurological impairments were noted in any of the other treatment records or reported by the Veteran.  Nevertheless, a voiding dysfunction resulting in nocturia two times per night is evaluated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7542 and a separate evaluation for erectile dysfunction is only warranted with penile deformity under diagnostic code 7522.  Even assuming that the noted nocturia represented an associated neurological abnormality, combining its 10 percent evaluation with the spine and sciatic nerve ratings would still not result in an evaluation in excess of 60 percent.  See 38 C.F.R. § 4.25.  Therefore, an evaluation in excess of 60 percent is not warranted for this period.

The Board notes that the Veteran's records document an increase in severity of the Veteran's back pain and radicular pain, particularly in the left lower extremity, in the months prior to his lumbar spine surgery.  The Board finds; however, that even when the Veteran reported excruciating low back pain radiating into his legs bilaterally, physical examination of the lower extremities in August 2010 demonstrated non-focal sensorimotor examination, with dorsiflexion at the great toe normal bilaterally and deep tendon reflexes symmetric.  Because the neurological involvement was not shown to be other than sensory in nature at that time, without decreased reflexes or motor strength, the Board finds that that the neuropathy more closely approximated the mild category.  The Board is cognizant of an October 2010 private treatment record documenting motor weakness at dorsi and plantar flexion and decreased sensation to pinprick for dorsum of the right foot, but finds that the evidence demonstrates at most sciatic impairment which is moderate in degree, and does not demonstrate moderately severe impairment which might be shown with evidence of absent sensation, absent reflexes, or severe weakness.  Moderate incomplete paralysis of the sciatic nerve is rated as 20 percent disabling.  When the 20 percent for the right lower extremity neuropathy is combined with the 20 percent for the left lower extremity neuropathy, and the bilateral factor is added, the resulting combined evaluation is 40 percent.  See 38 C.F.R. § 4.25, 4.26.  When the 40 percent evaluation for limitation of motion of the thoracolumbar spine is combined with the 40 percent evaluation for the bilateral lower extremity neuropathic abnormalities, the resulting combined rating is 60.  See 38 C.F.R. § 4.25.  Therefore, the Board finds that the evidence does not demonstrate entitlement to an evaluation in excess of 60 percent leading up to the Veteran's November 11, 2010 surgery.  

The Board notes that the Veteran was previously awarded a temporary 100 percent evaluation for his lumbar spine disability for surgery requiring convalescence, effective from November 11, 2010 to December 31, 2010.  The Board is not disturbing this temporary total evaluation.  

As noted on the February 2011 VA peripheral nerve examination, there appeared to be improvement of the Veteran's neurological disorders following surgery.  At the June 2014 Board hearing, the Veteran testified that his radiculopathy had resolved in his left lower extremity, but that he continued to have pain and numbness in the right lower extremity.  The Veteran also testified that he was satisfied with the 60 percent evaluation for the back for the period following his surgery.  Nevertheless, the Board finds that a preponderance of the evidence does not demonstrate entitlement to an evaluation in excess of 60 percent for the lumbar disability and associated neurological abnormality.  The May 2011 VA examination demonstrated forward flexion of the thoracolumbar spine to 60 degrees, limited to 50 degrees after repetitive use, and noted painful motion during active range of motion.  Even when considering the Veteran's report of incapacitating episodes and weekly flare-ups lasting for hours at a time requiring rest and use of a TENS unit and pain medication, the Board does not find that the disability picture described rises to the level contemplated by a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine.  Additionally, no radiculopathy or neuropathic symptoms were noted for the left lower extremity, and although there is some contradictory information regarding the right lower extremity symptomatology, there is no evidence of marked muscular atrophy, which would be needed to warrant a 60 percent rating for severe incomplete paralysis of the sciatic nerve.  As noted above, such an evaluation would be needed in order to result in a combined evaluation in excess of 60 percent for the lumbar spine disability with associated right sided lower extremity radiculopathy (i.e. a 40 percent evaluation combines with a 40 percent evaluation for a combined rating of 60 percent under 38 C.F.R. § 4.25).  As there is no evidence to indicate that the Veteran's radiculopathy ever resulted in muscular atrophy, remanding the case for clarification as to the severity of the decreased motor, sensory, and reflexes of the right lower extremity would not likely result in any additional benefit to the Veteran, and is therefore unnecessary.

In conclusion, the Board finds that the Veteran's service-connected lumbar spine disability, with associated neurological abnormalities, does not result in manifestations that approximate the criteria, when combined, for an evaluation in excess of 60 percent.  As the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation, there is no reasonable doubt to be resolved, and therefore the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

In reaching these conclusions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the lumbar disability with associated radicular symptomatology is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the specified service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the applicable diagnostic codes, but the disabilities are not productive of such manifestations.  The evidence demonstrates that during the appeal period the Veteran has had chronic severe low back pain and stiffness with pain, weakness, and paresthesias that radiated into the lower extremities.  Although the Veteran described flares of low back pain that required him to rest in bed and limit his activities, the additional functional limitation caused by painful motion, repetitive motion and flare-ups have been considered under the holding in DeLuca.  Pain is contemplated in the General Rating Formula for Diseases and Injuries of the Spine, and the Board finds that these symptoms and outcomes are neither exceptional nor unusual and finds that the Veteran's impairments are sufficiently contemplated by the rating criteria.  As such, it cannot be said that the available schedular evaluation for the Veteran's lumbar spine disability with associated neurological abnormalities is inadequate. 

Based on the foregoing, the Board finds that the requirements for extraschedular evaluation for the Veteran's service-connected lumbar spine, herniated disc at L4-L5 & L5-S1, with lower extremity radiculopathy, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran does not have any disabilities other than his lumbar spine, herniated disc at L4-5 and L5-S1, with lower extremity radiculopathy, which have been service-connected.  Therefore, the Federal Circuit's holding in Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced, is not for application.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran specifically filed an application for a TDIU in concert with his claim for a temporary total 100 percent rating for surgery requiring convalescence.  As the disability on appeal is the only disability for which the Veteran is currently service-connected, the Board finds that the issue of entitlement to TDIU is within its jurisdiction, and it is being remanded below. 



ORDER

Entitlement to an evaluation in excess of 60 percent for service-connected lumbar spine, herniated disc at L4-L5 & L5-S1, with lower extremity radiculopathy is denied.


REMAND

Reasons for remand:  To seek clarification from the Veteran regarding employment.

At the June 2014 Board hearing, the Veteran testified that he lost his employment as a respiratory therapist in April 2008, and has been unemployed and unemployable since that time, particularly in the period leading up to his spinal surgery.  He stated that he had an MRI in September 2008 showing a compressed nerve root, that he could not walk, had numbness in both legs 3-5 days per week and was effectively bedridden.

The claims file contains a June 2008 VA mental health note which states that the Veteran was working as a babysitter in a daycare, and that due to his pain, he was limited in the activities he could do, and spent most of his time at home or at work.  In submissions to VA, the Veteran has only reported employment as a respiratory therapist.  On remand, the AOJ should contact the Veteran to provide clarification as to whether he in fact had any employment during the appeal period, other than as a respiratory therapist.  If so, additional information with regard to the hours he worked and level of payment received should be solicited.

Accordingly, the claim is REMANDED for the following action:

1.  Contact the Veteran and request clarification as to whether he was employed at any point during the claims period: request clarification as to his position, whether he received payment and if so, how much, whether he worked full or part-time, and the dates of such employment. 

The Board notes that a June 2008 VA mental health note states that the Veteran was working as a babysitter with a daycare operation.  The Veteran should specifically be asked to comment on any such position, and/or any other work-for-pay he performed since April 2008, other than as a respiratory therapist.

2.  Thereafter, complete any additional evidentiary development necessary, then readjudicate the Veteran's claim for entitlement to TDIU in light of all evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


